ICJ_090_OilPlatforms_IRN_USA_2003-11-06_JUD_01_ME_03_EN.txt. 225

SEPARATE OPINION OF JUDGE HIGGINS

Legal nature of Article XX as a defence — Findings on defences not usually
contained in dispositif — Ultra petita rule — Exceptions of necessity and
desirability — Neither applicable in present case — Freedom to choose
grounds of judgment operates within the ultra petita rule — Failure to identify
the standard of proof required — Need for even-handedness and transparency in
treatment of evidence — International law and the interpretation of Article XX,
paragraph I (d) — Difference between interpreting by reference to interna-
tional law and replacing applicable law — Inconsistency with 1996 Judgment.

1. I have voted in favour of the dispositif, having regard to the fact
that in its final submissions Iran asked the Court to find that the military
action by the United States against the platforms referred to in its Appli-
cation constituted a violation of Article X, paragraph 1, of the Treaty of
Amity, and the Court has decided that “it cannot uphold this submis-
sion”. My reasons for concurring with this conclusion are essentially
those deployed by the Court at paragraphs 79-98. I also agree with
the dismissal by the Court in subparagraph (2) of the dispositif of the
counter-claim of the United States.

2. However, I have felt it necessary to explain that I do not believe
that a finding as regards Article XX, paragraph 1 (d), of the Treaty
should have found a place in the dispositif at all, still less as the first ques-
tion determined by the Court. Further, elements of the Court’s reasoning
and methodology seem to me to be problematic.

NATURE OF ARTICLE XX

3. The nature of Article XX, and of comparable clauses in other trea-
ties, has been variously categorized by the Court. In Military and Para-
military Activities in and against Nicaragua (Nicaragua v. United States
of America), the Court described the comparable clause in the FCN
Treaty in that case as “provid[ing] for exceptions to the generality of
its other provisions” (Merits, Judgment, I.C.J. Reports 1986, p. 116,
para. 222). Elsewhere, the Court referred to Article XXI of the Nicara-
gua-United States FCN Treaty as providing criteria whereby apparent
violations of that Treaty might be “nonetheless justifiable” (1. C.J. Reports
1986, p. 136, para. 272, and p. 139, para. 278).

68
226 OIL PLATFORMS (SEP. OP. HIGGINS)

4. These alternative assessments are, with respect, all preferable to the
single reference in the 1986 Judgment to the clause giving “a power for
each of the parties to derogate from the other provisions of the Treaty”
U.C.J. Reports 1986, p. 117, para. 225). “Derogation” is generally under-
stood as a power relied on by one party not to apply, for a fixed
period of time, the terms of a particular clause. Neither Article XX of the
Iran-United States Treaty nor Article XXI of the Nicaragua-United
States Treaty appear to be a derogation clause in the normally under-
stood sense of that term. Rather, these clauses are, as the Court elsewhere
repeatedly said, in the nature of a defence or justification of acts which
would otherwise constitute a breach of an obligation under the treaty
concerned. The Court has in the present case also made it clear that
Article XX, paragraph 1 (d), is to be regarded as a defence (Pre-
liminary Objection, I.C.J. Reports 1996 (II), p. 811, para. 20).

5. Notwithstanding the way in which the Court has classified the com-
parable clause in 1986, and notwithstanding the way in which the Court
has classified Article XX in the preliminary objections phase of this
case in 1996, the United States has approached it somewhat differently.
It has told the Court that “Article XX is not a restriction of Article X
... Article XX is a substantive provision which, concurrently and con-
comitantly with Article X, determines, defines and delimits the obliga-
tions of the parties” (CR 2003/12, p. 14). The Court, after referring to
this in its Judgment, goes on to say that “On this basis, the United States
suggests, the order in which the issues are treated is a matter for the dis-
cretion of the Court.” (Judgment, para. 36.) And this in turn is used by
the Court to justify the inclusion in the dispositif findings on Article XX,
paragraph 1 (d), before turning to Article X, paragraph 1.

6. However, when these phrases are read, not in isolation, but in the
context of the United States overall contentions, a different picture
emerges. The United States statement that the order was a matter for the
discretion of the Court was clearly prefaced by these explanations:

“If the Court concludes that the actions of the United States did
not violate the principle of freedom of commerce and navigation
under Article X, it need not then consider whether they were ren-
dered lawful on grounds of protection of essential security interests
under Article XX. Conversely, if the Court concludes that the United
States actions were ‘justified’ on grounds of protection of essential
security interests under Article XX, it need not then consider whether
they contravened the principle of freedom of commerce and naviga-
tion under Article X.” (CR 2003/11, p. 16).

7. Of course, in order to arrive at a final determination as to whether
a treaty obligation has been breached, the Court will necessarily examine

69
227 OIL PLATFORMS (SEP. OP. HIGGINS)

any justifications or defences offered by the Respondent on conduct that
appears to infringe the rights of the Applicant. This is entirely normal
and is an exercise engaged in in many, many cases. But this is simply the
reasoning on which the final conclusion is based. The Court will take the
claimed defence into account in reaching its conclusion as to whether the
Applicant’s claim fails or succeeds; and it is this last conclusion which
then constitutes the dispositif.

8. What the Court does not normally do is to accept or reject a
claimed defence as an element in its dispositif. In fact in all the juris-
prudence of the Permanent Court or this Court there is only one other
case where a determination that a possible defence is rejected appears in
the dispositif itself, namely the Military and Paramilitary Activities in
and against Nicaragua (Nicaragua v. United States of America) Judg-
ment of 1986. In that case the United States position that it was acting
in collective self-defence was rejected in the dispositif. One can only
speculate as to whether the absence of the United States from the merits
phase had any role in this unusual state of affairs. Further, it is also to
be noted that Nicaragua had in its final submissions asked the Court to
“adjudge and declare that the United States has violated the obligations
of international law indicated in the Memorial” (oral arguments on the
merits, C.J. Pleadings, Military and Paramilitary Activities in and
against Nicaragua (Nicaragua v. United States of America), Vol. V,
p. 238) — and in its Memorial Nicaragua had deployed detailed con-
tentions on this point (Memorial of Nicaragua, 1 C.J. Pleadings, Mili-
tary and Paramilitary Activities in and against Nicaragua ( Nicaragua
v. United States of America), Vol. IV, pp. 51-54, 75-83). This particular
element in the Nicaragua submissions is wholly absent in the present
case.

THE ULTRA PETITA RULE

9. The Application of Iran of November 1992 instituting proceedings
in this case asked the Court for a judgment on five points. The first of
these ((a)) referred to a finding on jurisdiction. The second and third
((b) and (c)) sought findings of breaches of obligations under Articles I
and X, paragraph 1, of the Treaty of Amity and under international law.
The fourth and fifth ((d) and (e)) related to remedies.

10. During the course of the written pleadings on jurisdiction, Iran
claimed that Article IV, paragraph 1, had been infringed by the United
States and this was reflected in its concluding submissions.

11. By March 2003, when Iran came to make its final submissions, the
Court had given its Judgment of 12 December 1996 on jurisdiction, and
oral argument on the merits had been heard. Paragraphs 2 and 3 of these
asked for certain findings of the Court as regards remedies. The sole sub-

70
228 OIL PLATFORMS (SEP. OP. HIGGINS)

stantive finding now sought by Iran was specified in paragraph 1, as
follows:

“That in attacking and destroying on 19 October 1987 and 18 April
1988 the oil platforms referred to in Iran’s Application, the United
States breached its obligations to Iran under Article X, paragraph 1,
of the Treaty of Amity, and that the United States bears responsi-
bility for the attacks.” (Judgment, para. 20.)

12. In contrast to the requests in the Application, and during the
preliminary objection phase, the final submissions of Iran thus make
no request for findings relating to Article I of the Treaty of Amity,
Article IV, paragraph 1, Article X other than paragraph 1 thereof, or to
international law. And at no time, from beginning to end, has there
been a request for any finding under Article XX, paragraph 1 (d).

13. The Court offers as an explanation for its unusual course of action
in including findings on Article XX, paragraph 1 (d), in the dispositif, its
“freedom to select the ground upon which it will base its judgment”
(paragraph 37, citing Application of the Convention of 1902 Governing
the Guardianship of Infants, Judgment, I.C.J. Reports 1958, p. 62). That
freedom, of course, is not without limits. As was stated in the Asylum
Judgment (.C.J. Reports 1950, p. 402): “it is the duty of the Court not
only to reply to the questions as stated in the final submissions of the
parties, but also to abstain from deciding points not included in those
submissions”.

14. At the same time, it is well established that the ultra petita rule,
while limiting what may be ruled upon in its dispositif, does not operate
to preclude the Court from dealing with certain other matters “in the
reasoning of its Judgment, should it deem this necessary or desirable”
(Arrest Warrant of 11 April 2000 (Democratic Republic of the Congo v.
Belgium), Judgment, I C.J. Reports 2002, p. 19, para. 43). Thus, excep-
tionally, the Court has found it necessary to elaborate on a consequence
of its findings that the Parties will need to know (case concerning Mari-
time Delimitation and Territorial Questions between Qatar and Bahrain
(Qatar v. Bahrain), Merits, Judgment, IL.C.J. Reports 2001, p. 117,
para. 252 (2) (b)). And occasionally the Court has thought it desirable to
include in its dispositif a clause establishing as an obligation an under-
taking given or solemn statement made during the course of oral argu-
ment (case concerning Kasikili/Sedudu Island ( BotswanalNamibia), Judg-
ment, IL.C.J. Reports 1999 (II), p. 1108, para. 104 (3); case concerning
the Land and Maritime Boundary between Cameroon and Nigeria (Cam-
eroon V. Nigeria: Equatorial Guinea intervening), Judgment, I.C.J.
Reports 2002, p. 457, para. 325 (V) (C)). The Court has also found it
desirable to remind States generally as to their duty to negotiate to

71
229 OIL PLATFORMS (SEP. OP. HIGGINS)

achieve disarmament (Legality of the Threat or Use of Nuclear Weapons,
Advisory Opinion, I C.J. Reports 1996 (I), p. 267, para. 105 (2) (F)).
None of these entailed a determination that one party had acted contrary
to international law when no such determination on that point of law
had been sought by the other party in its final submission.

15. It is hard to see why it is necessary to address Article XX, para-
graph 1 (d), at all, let alone in the dispositif. In the present case the
Court has not reached the first hurdle (violation of treaty rights) that
necessitates an examination of whether there is a defence or justification.
Had that been the case, then an analysis of the provisions of Article XX,
paragraph 1 (d), might well have been expected to form part of the
Court’s reasoning -— but even then not to constitute part of the dispositif.
Nonetheless, in the present case the Court devotes large parts of its Judg-
ment, and part of its dispositif, to an element that is not asked for in the
submissions of the Applicant and whose nature is a defence to a breach —
a breach which has not yet been, and is not, determined by the Court.

16. The Court seemingly endeavours to fall within the ultra petita
jurisprudence by emphasizing the desirability of a finding on Article XX,
paragraph 1 (d), notwithstanding that such a finding was not asked for
by Iran in its final submissions. As these “reasons of desirability” relate
both to the inclusion of a finding on Article XX, paragraph 1 (d), in the
reasoning and the dispositif, and to it being placed as the first element in
the dispositif, it is convenient to deal with these two aspects together.

17. The Court refers to “particular considerations” militating in favour
of an examination of the application of Article XX, paragraph 1 (d),
before turning to Article X, paragraph 1 (para. 37). These very consid-
erations lead me to the opposite conclusion.

18. The reasons it offers are that “the original dispute between the
Parties related to the legality of the actions of the United States, in the
light of international law on the use of force” (para. 37), and that “both
Parties are agreed as to the importance of the implications of the case in
the field of the use of force . . .” (para. 38).

19. The Court was in 1996 well aware that there was a general dispute
between the Parties in which each claimed unlawful uses of force by the
other. Certainly Iran has been interested in seeking a basis of jurisdiction
that could allow it to proceed with substantive claims relating to the
United States’ uses of force. The emphasis put by Iran, in the preliminary
objections, on Article I of the Treaty was but one element of many evi-
dencing that its real and only interest lay in the use of force. Iran has not
provided hard economic and commercial data during the merits phase in
order to substantiate a violation of its freedom of commerce and naviga-
tion, further indicating what matters have been of real importance to it.

72
230 OIL PLATFORMS (SEP. OP. HIGGINS)

Its failure formally to protest to the United States when the latter, in
October 1987, introduced its crude oil embargo is also striking and sig-
nificant, suggesting that actions that might raise legal issues as to obliga-
tions of freedom of commerce, under Article X, paragraph 1, of the 1955
Treaty, were never of great concern.

20. Be that as it may, the International Court in 1996 determined there
was no basis for the Court’s jurisdiction to be found either in Article I
(though that Article had relevance to the interpretation of the Treaty as
a whole) or in Article IV, paragraph 1. By contrast, the United States
military actions might yet be shown to have affected freedom of com-
merce between the two countries under Article X, paragraph 1, and the
issue that was allowed to proceed to the merits was not a dispute on the
legality of the use of force by reference to international law including
Charter law, but rather “a dispute as to the interpretation and the appli-
cation of Article X, paragraph 1, of the Treaty of 1955” (Z C.J. Reports
1996 (IT), p. 820, para. 53). The Court had jurisdiction to entertain
claims made by Iran under that provision (ibid., p. 821, para. 55). The
Court further tied the use of force issues to Article X, paragraph 1, by its
finding that actions by a party to the Treaty could in principle violate an
obligation thereunder “regardless of the means by which it is brought
about” (ibid., p. 811, para. 21).

21. Having clearly explained in 1996 that Article XX, paragraph 1 (d),
“is confined to affording the Parties a possible defence on the merits
to be used should the occasion arise” U.C.J. Reports 1996 (IT), p. 811,
para. 20), for that “occasion [to] arise” the Court would first need to find
that these measures constituted a violation of the agreement under
Article X, paragraph 1, that “Between the territories of the two High
Contracting Parties there shall be freedom of commerce and navi-
gation” (ibid., p. 817, para. 37).

22. That the Court carefully limited the exercise of its jurisdiction to a
future analysis of whether the United States military measures violated
freedom of commerce and navigation is crystal clear. “The original dis-
pute” is of no relevance at the present time and it is inappropriate that in
2003 the Court should now treat Article X, paragraph 1, as an after-
thought to “the original dispute” over which in 1996 it did not find it had
jurisdiction.

23. In Military and Paramilitary Activities in and against Nicaragua
(Nicaragua v. United States of America), the Court did not deal with
Article X XI on the basis that the use of force was “the original dispute”
and that it had “important implications”. Rather, it clearly saw the func-
tions of Article XXI of the Nicaragua-United States FCN Treaty as a
means to check whether an interference with a treaty right could be

73
231 OIL PLATFORMS (SEP. OP. HIGGINS)

defended or justified. The Court found that various provisions of the
Treaty had indeed been violated. As the Court put it, having found a
violation of Article XIX, paragraph 1, on freedom of navigation
“there remains the question whether such action can be justified under
Article XXI” (LC. J. Reports 1986, p. 139, para. 278). That first hurdle
—a violation of Article X, paragraph 1 — has not here been met. Invo-
cations of the “original dispute” and “importance” of subject-matter
cannot serve to transform a contingent defence into a subject-matter
that is “desirable” to deal with in the text of the Judgment and in the
dispositif.

24. In summary, Article XX, paragraph 1 (d), was not claimed by
Iran in 1996 as affording a basis of jurisdiction; it was not a clause by
reference to which Iran in its final submissions in 2003 requested the
Court to adjudge and declare that the United States had acted unlaw-
fully; and it is a proviso described by the Court in 1996 as “a possible
defence on the merits . . . should the occasion arise” (C.J. Reports
1996 (II), p. 811, para. 20). The Court has thus not shown anything
that falls within any qualification to the non ultra petita rule.

FREEDOM TO CHOOSE THE GROUNDS ON WHICH TO BASE THE JUDGMENT

25. The Judgment contains an alternative explanation for including,
and indeed leading with, Article XX, paragraph 1 (d), in the dispositif.
The Court states that it does not consider that the order in which the
Articles of the 1956 Treaty were dealt with in the case concerning Mili-
tary and Paramilitary Activities in and against Nicaragua (Nicaragua v.
United States of America), was dictated by the economy of the Treaty; it
was rather an instance of the Court’s “freedom to select the ground upon
which it will base its judgment” (Judgment, para. 37). But a proper read-
ing of the relevant passages in Military and Paramilitary Activities in and
against Nicaragua (Nicaragua v. United States of America), would seem
to suggest otherwise. The Court there elaborated how it could determine
acts as an interference of a substantive obligation, but that it would not
be able to classify them as a breach of the treaty without first seeing if
these were “measures . . . necessary to protect” the essential security
interests of the United States (C.J. Reports 1986, p. 136, para. 272).

26. While it is indeed for the Court to choose the ground upon which
it will base its judgment (within the constraints of the ultra petita rule
indicated above including the qualifications thereto), it has always done
so with a strong sense of what is the “real” applicable law in a particular
case. Thus in Legality of the Threat or Use of Nuclear Weapons Advisory

74
232 OIL PLATFORMS (SEP. OP. HIGGINS)

Opinion, faced with, inter alia, legal argument on the Genocide Conven-
tion, and Article 6 of the International Covenant on Civil and Political
Rights, the Court had no hesitation in knowing that it should exercise its
“freedom to choose” by grounding its Opinion in Charter law and in
humanitarian law. It cannot, it seems to me, be “desirable” or indeed
appropriate to deal with a claim that the Court itself has categorized as a
claim relating to freedom of commerce and navigation by making the
centre of its analysis the international law on the use of force. And con-
versely, if the use of force on armed attack and self-defence is to be judi-
cially examined, is the appropriate way to do so through the eye of the
needle that is the freedom of commerce clause of a 1955 FCN Treaty?
The answer must be in the negative. These questions are of such a com-
plexity and importance that they require a different sort of pleading and
a different type of case.

27. Moreover, it is unlikely to be “desirable” to deal! with important
and difficult matters, which are gratuitous to the determination of a point
of law put by the Applicant in its submissions, when. the: Applicant
has carefully sought to preclude examination by the Court oftits.;own con-
duct as regards these matters. In the present case the United States argued
that it had not violated Article X, paragraph 1, of the Treaty,;. but con-
tended that should the Court find to the contrary, such actions: (which.
were admitted as to their facts) would have been justified by virtue: ef”
Article XX, paragraph 1 (d). Faced with United States counter-claims,.
Iran has, as it was entitled to do, adopted the strategy of simply déeny--
ing all allegations of illegal use of force at the relevant time; often:casting:
blame elsewhere. It has carefully avoided invocation of Article X:X,.para-
graph 1 (d), even on a contingent basis. The failure of the United: States”
counter-claim on the grounds specified in the Judgment: (paras. 119-124)
means also that no purpose is served in the examination. of Iran’s- own
actions.

28. The consequence is that the Court is thus precluded. from examin-
ing Iran’s prior conduct either by. reference: to the Article XX, para-
graph 1 (d), standard, or as a matter of international law more generally.
It seems to me unwise, as a matter ‘of judicial policy, to strain to examine
the conduct of a Respondent on a basis of law which the Applicant has
sought to preclude from the scrutiny of the Court so far as its own con-
duct is concerned.

75
233 OIL PLATFORMS (SEP. OP. HIGGINS)

29. The function served by a separate or dissenting opinion is to allow
a judge to explain why she or he disagrees with part or all of the dispositif
or the reasoning. It is not the occasion for writing an alternative judg-
ment. Accordingly, I have not thought it appropriate, given that I believe
Article XX, paragraph 1 (d), should not have been addressed by the
Court at all, to offer my own assessment of the United States’ actions by
reference to that provision. I have thought it right, however, to make
some short observations on a few legal issues regarding proof and
methodology.

STANDARD OF PROOF OF EVIDENCE AND EQUALITY OF
TREATMENT OF EVIDENCE

30. The first relates to the handling of evidence in the Court’s Judg-
ment. In its examination of Article XX, paragraph 1 (d), the Court
asserts that the United States has the “burden of proof of the existence of
an armed attack” such as to justify it using force in self-defence (Judg-
ment, para. 61). Leaving aside for the moment whether this 1s indeed the
right legal test, it may immediately be noted that neither here nor else-
where does the Court explain the standard of proof to be met. That
a litigant seeking to establish a fact bears the burden of proving it is a
commonplace, well-established in the Court’s jurisprudence (Military and
Paramilitary Activities in and against Nicaragua (Nicaragua v. United
States of America), Jurisdiction and Admissibility, Judgment, I. C.J.
Reports 1984, p. 437). But in a case in which so very much turns on evi-
dence, it was to be expected that the Court would clearly have stated the
standard of evidence that was necessary for a party to have discharged its
burden of proof.

31. As to standard of proof in previous cases, the Court’s prime objec-
tive appears to have been to retain a freedom in evaluating the evidence,
relying on the facts and circumstances of each case (see Kazazi, Burden of
Proof and Related Issues: A Study on Evidence before International Tri-
bunals, 1996, at p. 323; Sandifer, “Evidence before International Courts”,
in Volume 25, Acta Scandinavica Juris Gentium, 1955, at p. 45).

32. In Corfu Channel, the Court simultaneously rejected evidence “fall-
ing short of conclusive evidence” (Merits, Judgment, I.C.J. Reports
1949, p. 17); and referred to the need for “a degree of certainty” (ibid.,
p. 17). In Military and Paramilitary Activities in and against Nicaragua
( Nicaragua v. United States of America), the Court did not even attempt
to articulate the standard of proof it relied on, merely holding from time
to time that it found there was “insufficient” evidence to establish various

76
234 OIL PLATFORMS (SEP. OP. HIGGINS)

points (Merits, Judgment, I C.J. Reports 1986, p. 37, para. 54; p. 62,
para. 110; p. 85, para. 159; p. 86, para. 159; p. 113, para. 216).

33. Beyond a general agreement that the graver the charge the more
confidence must there be in the evidence relied on, there is thus little to
help parties appearing before the Court (who already will know they bear
the burden of proof) as to what is likely to satisfy the Court. Other judi-
cial and arbitral tribunals have of necessity recognized the need to engage
in this legal task themselves, in some considerable detail (for example,
Prisoners of War, Eritrea’s Claim 17, Eritrea and Ethiopia, Eritrea
Ethiopia Claims Commission, Partial Award of 1 July 2003, at paras. 43-
53; Velasquez Rodriguez case, Judgment of 29 July 1988, Inter-American
Court of Human Rights, paras. 127-139). The principal judicial organ of
the United Nations should likewise make clear what standards of proof it
requires to establish what sorts of facts. Even if the Court does not wish
to enunciate a general standard for non-criminal cases, it should in my
view have decided, and been transparent about, the standard of proof
required in this particular case.

34. The Court has satisfied itself with saying that it does not have to
decide “on the basis of a balance of evidence”, by whom the missile that
struck the Sea Isle City was fired: it suffices for it to say that the United
States has not discharged the necessary burden of proof because “the evi-
dence available is insufficient”. But by which criteria is sufficiency/insuf-
ficiency being tested?

35. The Court also found it significant that there was

“no direct evidence at all of the type of missile that struck the Sea
Isle City; the evidence as to the nature of other missiles fired at
Kuwaiti territory at this period is suggestive, but no more” (para. 59).

It is not clear whether the Court is rejecting indirect evidence per se
(though it was clearly accepted by the Court in Corfu Channel, Merits,
Judgment, I.C. J. Reports 1949, p. 18), or whether it was accepting indi-
rect evidence but that in this particular case it did not meet the standard
“no room for reasonable doubt” enunciated in 1949 (ibid., p. 18).

36. As for the evidence concerning responsibility for the mine which
struck the USS Samuel B. Roberts, the Court acknowledges — albeit in
a mere five lines — that there were comparable moored mines in the same
area, that they bore serial numbers matching other Iranian mines, and
that these included the mines found on board the vessel Jran Ajr. The

77
235 OIL PLATFORMS (SEP. OP. HIGGINS)

evidence on the mine that struck the USS Samuel B. Roberts, as well
as to related mining evidence, is on any test rather weighty, and was
without the technical uncertainties and inconsistencies undoubtedly
present in the Sea Isle City missile evidence. Certainly there was signifi-
cant direct relevant evidence of a sort lacking in respect of the missile that
hit the Sea Isle City. The United States also submitted evidence suggest-
ing that Iran placed mines in shipping lanes known to be used by neutral
ships, including those of the United States. All this evidence, states the
Court, is “highly suggestive, but not conclusive” (para. 71). But it is
impossible to know, in the absence of any articulated standard or further
explanation, why the Court reached this conclusion.

37. Finally, it does not seem to me that the Court has been even-
handed in its treatment of the evidence. The complicated and conflicting
evidence on the Sea Isle City missile is correctly deployed in the Judg-
ment at very considerable length. The uncertainties are rehearsed over
15 detailed paragraphs. The evidence as to mining was offered to the
Court in equal detail and volume, comprising a voluminous quantity of
testimony. This detailed evidence, which all points in but one direction, is
dealt with by the Court in a single paragraph (para. 71).

38. It is also the case that the Court hardly deals at all with the evi-
dence relating to the alleged use of the platforms in the laying of mines.
There was a huge amount of evidence presented to the Court. Some of it
was direct and some of it indirect. Some of it was from several sources,
some mere repetition from a single source. Some sources were partisan,
some neutral. Some were reports of participants, others of those removed
from the scene. Some were contemporaneous, some not. There is no
attempt by the Court to sift or differentiate or otherwise examine this evi-
dence. It merely says that it is “not sufficiently convinced” with it, with-
out any further analysis or explanation (para. 76).

39. My point is not to agree or disagree with the Court on any of the
conclusions as to evidence that it reaches. It is rather to say that the
methodology it uses seems flawed.

78
236 OIL PLATFORMS (SEP. OP. HIGGINS)

INTERNATIONAL LAW AND THE INTERPRETATION
OF ARTICLE XX (1) (d)

40. Underlying this inadequate treatment of the evidence in the Judg-
ment is the belief of the Court that, as it puts it, “even accepting those
contentions” (para. 76) the real issue is whether the United States attacks
on the platforms “could have been justified as acts of self-defence”
(ibid. ). The Court offers as the basis of its analysis of the United States’
attacks on the platforms the jus ad bellum on armed attack and self-
defence. The Court recalls the divergent position of the Parties on the
relationship between self-defence and Article XX, paragraph 1 (d), at
paragraph 39 of the present Judgment.

41. The text of Article XX, paragraph 1 (d), does not suggest any
answer to the question of whether the use of force was ever envisaged as
a “measure” that might be “necessary” for the protection of “essential
security interests”. The Court has in 1986 answered the question, at least
to a degree. The Court there said that “action taken in self-defence, indi-
vidual or collective, might be considered as part of the wider category of
measures qualified in Article X XI” —- the text in that case corresponding
to Article XX of the 1955 Treaty U.C.J. Reports 1986, p. 117, para. 224).
No travaux préparatoires exist to sustain this. The Court in 1986 simply
referred to proceedings of the United States Foreign Relations Commit-
tee for support for this proposition. All this is cited at paragraph 40 of
the present Judgment.

42. Certainly the Court in 1986 thought that action taken in self-
defence might constitute a “measure” regarded by a party as necessary
to protect essential security interests. But today’s Judgment slides from
that verity to the proposition that the Court has in 1986 found that
the only permitted military action that might justify what otherwise
might be a breach of an obligation of the Treaty is an exercise of
self-defence in response to an armed attack. The proposition may or may
not be right — but in my view it goes beyond what was decided in 1986.

43. The Court in 1986 certainly recognized that “less grave forms” of
the use of force might occasion other responses (.C.J. Reports 1986,
p. 101, para. 191). Whether the Court envisaged only non-forceful
countermeasures is, for the moment, a matter of conjecture. That, too,
is not addressed in the present Judgment. The Court simply moves on
from the Court’s 1986 statement that a necessary measure to protect
essential security interests could be action taken in self-defence to the
rather different determination that an armed attack on a State, allowing

79
237 OIL PLATFORMS (SEP. OP. HIGGINS)

of the right of self-defence, must have occurred before any military acts
can be regarded as measures under Article XX, paragraph 1 (d). But
some stepping stones are surely needed to go from one proposition to
the other.

44. The Court then asks whether any use of force for which
Article XX, paragraph 1 (d), is invoked was “contemplated, or assumed”
by the Parties as having “to comply with the conditions laid down by
international law” (para. 40). The Court answers that

“It is hardly consistent with Article I to interpret Article XX,
paragraph 1 (d), to the effect that the ‘measures’ there contemplated
could include even an unlawful use of force by one party against the
other.” (Para. 41.)

But, with respect, is not the issue precisely whether the Court has juris-
diction to determine, in respect of Article XX, paragraph 1 (d), whether
a measure is “an unlawful use of force”?

45. It is a commonplace that treaties are to be interpreted by reference
to the rules enunciated in Article 31 of the Vienna Convention on the
Law of Treaties, which Article is widely regarded as reflecting general
international law. Article 31, paragraph 3 (c), on which the Court places
emphasis, states that, in interpreting a treaty, “There shall be taken into
account, together with the context, .. . any relevant rules of international
law applicable in the relations between the parties.”

46. The Court reads this provision as incorporating the totality of the
substantive international law (which in paragraph 42 of the Judgment is
defined as comprising Charter law) on the use of force. But this is to
ignore that Article 31, paragraph 3, requires “the context” to be taken
into account: and “the context” is clearly that of an economic and com-
mercial treaty. What is envisaged by Article 31, paragraph 3 (c), is that
a provision that requires interpretation in Article XX, paragraph 1 (d),
will be illuminated by recalling what type of a treaty this is and any other
“relevant rules” governing Iran-United States relations. It is not a provi-
sion that on the face of it envisages incorporating the entire substance of
international law on a topic not mentioned in the clause — at least not
without more explanation than the Court provides.

47. Having recounted the differing views of the Parties on the role of
the Charter and customary international law in relation to Article XX,
paragraph 1 (d), the Court states that the matter is really “one of interpre-

80
238 OIL PLATFORMS (SEP. OP. HIGGINS)

tation of the Treaty, and in particular of Article XX, paragraph 1 (d)”
(para. 40). But the reality is that the Court does not attempt to
interpret Article XX, paragraph | (d). It is not until paragraph 73 that
there is any legal reference at all to the text of that provision. The inter-
vening 15 pages have been spent on the international law of armed attack
and self-defence and its application, as the Court sees it, to the events
surrounding the United States attacks on the oil platforms.

48. An interpretation “in good faith in accordance with the ordinary
meaning to be given to the terms of the treaty in their context and in the
light of its object and purpose” (Article 31, paragraph 1, of the Vienna
Convention on the Law of Treaties) would surely have led to a scrutiny
of the very terms of Article XX, paragraph | (d), especial attention being
given to the provision “necessary” and “essential security interests”. The
Court should, in my view, have itself first assessed whether there were
essential security interests at risk. It would have noted that Iran itself
conceded that the events in the Gulf generally, and the dangers to com-
merce presented by the so-called “Tanker War”,.and the concomitant
costs, did affect United States essential security interests (see paragraph 73
of the Court’s Judgment). The Court should next have examined — with-
out any need to afford a “margin of appreciation” — the meaning of
“necessary”. In the context of the events of the time, it could certainly
have noticed that, in general international law, “necessary” is understood
also as incorporating a need for “proportionality”. The factual evidence
should then have been assessed in the light of these elements — treaty
interpretation applying the rules of the Vienna Convention on the Law of
Treaties.

49. The Court has, however, not interpreted Article XX, para-
graph 1 (d), by reference to the rules on treaty interpretation. It has
rather invoked the concept of treaty interpretation to displace the appli-
cable law. It has replaced the terms of Article XX, paragraph 1 (d), with
those of international law on the use of force and all sight of the text
of Article XX, paragraph | (d), is lost. Emphasizing that “originally”
and “in front of the Security Council” (paras. 62, 67, 71 and 72 of the
Judgment) the United States had stated that it had acted in self-defence,
the Court essentially finds that “the real case” is about the law of armed
attack and self-defence. This is said to be the law by reference to which
Article XX, paragraph 1 (d), is to be interpreted, and the actual pro-
visions of Article XX, paragraph 1 (d), are put to one side and not in
fact interpreted at all.

50. The United States — perhaps especially remembering the injunc-
tion of the Court in Military and Paramilitary Activities in and against

81
239 OIL PLATFORMS (SEP. OP. HIGGINS)

Nicaragua (Nicaragua v. United States of America) of 1986 as to the
legal requirement of reporting any self-defence measures to the Security
Council — had taken care to do so in this instance. But it is not the legal-
ity of that claim of self-defence before the Security Council that the
Court is asked to adjudicate. The Judgment is formulated as if in this
case the United States has formulated its main defence as an invocation
of the right of self-defence. It has not. It invoked that argument as a final
submission in the alternative, arising only should the Court find that its
other arguments do not avail. But the Court never looks at its major sub-
mission, which was a justification of the use of force by reference to the
criteria specified in Article XX, paragraph 1 (d). In spite of repeatedly
stating in 1996 that this clause would on the merits afford a possible
defence that would then be examined (Z C.J. Reports 1996 (II), p. 811,
para. 20), the Court never does so. It effectively tells the United States
that as it had reported the acts to the Security Council as being acts of
self-defence, it is now to be judged on that, and that alone.

51. Further, in reformulating the matter as one of self-defence under
international law rather than “necessary” action for the “protection of
essential security interests” within the terms of the 1955 Treaty, the Court
narrows the range of factual issues to be examined. Through this recast-
ing of the United States case the Court reduces to nil the legal interest in
what was happening to oil commerce generally during the “Tanker War”.
Instead it makes the sole question that of whether an attack on two
vessels (Sea Isle City and USS Samuel B. Roberts) constituted an
armed attack on the United States that warranted military action in
self-defence.

52. Moreover, the Court has in this Judgment done what it had set its
face against doing in 1996. The Court — entirely aware, even then, that
the issue over which Iran would have liked a ruling was that of the legal-
ity of the use of United States military actions by reference to interna-
tional law on the use of force —— determined that it had jurisdiction over
one issue alone: whether the use of force by the United States had vio-
lated its obligations relating to freedom of commerce under Article X,
paragraph 1, of the 1955 Treaty. The Court would later also look at any
defence the United States raised under Article XX, paragraph 1 (d).
There is no indication whatsoever that the Court envisaged the reintro-
duction, through an “interpretation” of Article XX, paragraph 1 (d), of
the much broader issue over which it had so clearly said in 1996 that it
had no jurisdiction.

53. The Applicant in 1996 sought a jurisdictional basis to bring a case
against the Respondent regarding the use of force under customary inter-

82
240 OIL PLATFORMS (SEP. OP. HIGGINS)

national law and Charter law. The Court held that the only dispute
before it was one over freedom of commerce under Article X, para-
graph 1, of the 1955 Treaty.

54. The present Judgment, through a series of steps that I have
described (each, in my view, open to challenge), essentially reverses the
1996 decision, allowing a clause described by the Court in 1996 as a
“defence” to be a peg for a determination by the Court as to the legality
of the United States military actions under international law.

(Signed) Rosalyn HiIGGins.

83
